Case 5:19-cv-01661-MAK Document 14 Filed 05/07/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

U.S. BORAX INC. : CIVIL ACTION
Vv. : NO. 19-1661
MARK ZAMEK
ORDER

AND NOW, this 7" day of May 2019, following today’s telephonic conference on
Plaintiffs Motion for preliminary injunction (ECF Doc. No. 6) and Motion for expedited discovery
(ECF Doc. No. 10), and balancing the need to address a request for injunctive relief and the limited
expedited discovery necessary to timely resolve Plaintiffs Motion for injunctive relief (ECF Doc.

No. 6), itis ORDERED:

1, Counsel and parties are required to follow this Court’s Policies and Procedures in
effect at the time of the anticipated action (“Policies”) and Default Order on Electronic Discovery
found at www.paed.uscourts.gov;

2. All parties shall fully preserve all electronically stored information;

3. Plaintiff's Motion for expedited discovery (ECF Doc. No. 10) is GRANTED to
allow, absent counsel’s consent, leave for the parties to:

a. Immediately commence written discovery focusing on the limited issues
necessary to address Plaintiffs claims with all written discovery requests including forensic

analysis answered within three days of service;
Case 5:19-cv-01661-MAK Document 14 Filed 05/07/19 Page 2 of 2

b. Upon two days’ written notice, depose the parties and a Fed.R.Civ.P.
30(b)(6) representative of the alleged successor employer for no more than four hours each
completed by May 15, 2019;

4. Defendant shall answer the Motion (ECF Doc. No. 9) no later than May 19, 2019;

5. We will address Plaintiff's Motion for a preliminary injunction on Monday, May
20, 2019 in Courtroom 6B, United States Courthouse beginning at 2:00 P.M.

6. Each party shall file a pre-hearing memorandum on or before May 17, 2019 not
exceeding ten (10) pages identifying the themes of their injunction presentation, proposed witness
list with offers of proof, and identifying exhibits they wish to introduce at the hearing; and,

7. The parties may move in limine on proffered witnesses or exhibits no later than

10:00 A.M. EST on May 20, 2019.
